Gray, C. J.
1. The auditor, by his report, found that the stone mentioned in the first- item of the plaintiff’s account was furnished by the plaintiff at the request and upon the sole credit of the defendant, and that the defendant was liable for the amount charged therefor, unless the court should be of opinion that, upon the facts reported by him, the defendant was not liable as matter of law. As upon those facts the defendant clearly was liable, the judge properly allowed the auditor’s report to be read to the jury, and rightly instructed them that it was prima fade evidence, the effect of which was, that, if there was no other evidence affecting the question, the jury would be required to find on this item for the plaintiff.
2. The resolution of composition in bankruptcy was admissible in evidence, in connection with the plaintiff’s testimony, to explain what the debt was which appeared by the defendant’s evidence to have been proved by the plaintiff against the estate of Tuttle. The objection made by the defendant at the argument, that the resolution was not shown to have been recorded, does not appear to have been taken at the trial, and is not open to him upon the bill of exceptions.
*4563. The amount of the debt proved by the plaintiff against the estate of Tuttle having been shown by the proof of debt from the files of the court in bankruptcy, and Tuttle having testified that he knew how much the plaintiff proved against his estate, the ruling which precluded him from stating the amount so proved was wholly immaterial.
4. The bill of exceptions does not show that the evidence of custom offered by the defendant was excluded.

Exceptions overruled.